 

AO 442 (Rev. 11/11) Arrest Warrant FB }

UNITED STATES DISTRICT COURT

for the RECEIVED BY: “2

Eastern District of Tennessee DATE: 2 shes o[2 2 Oe zu
nk TIMER,

U.S.MARSHAL E/TN

United States of America
KNOXVI LLE, TN

 

V. ) oes
Alan Malott ) Case No. 3:21-CR_O4__ fox foi pm
& i B fe ; re
) te hf
) = ey
) AP,
5 APR 1g 202)
Defendant Clerle y

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) — Alan Malott ‘
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment C1 Superseding Indictment Oj Information O Superseding 'nformation [ Complaint

© Probation Violation Petition O Supervised Release Violation Petition O Violation Notice ( Order of the Court

This offense is briefly described as follows:

On or about June 4, 2019, in the Eastern District of Tennessee, knowingly persuaded, induced or enticed a minor that had
not reached the age of 17, to engage in sexually explicit conduct and the child pornography produced had been mailed,
shipped, or transported through interstate or foreign commerce, in violation of Title 18, Section 22571(a).

Z

ithe officer's signature

eis TMs
cay and Seat: YN WWWE, TN JOHN L. hy, EDEAF NEOs GLE RK
Printed name and title

Return

This warrant was received on (date) 2 PL O/Vo / 92 {___, and the person was arrested on (date)

at (city and state)

Date: Ug tor ae

ee Arresting officer's signature

Keun lercastllars DOIIK]

Printed name and title
FIO: 1/235827 AITY HALO -O65¢- J
Lyyease SBS Sea APC? Document 8 Filed 04/19/21 Page 1of1 PagelD #: 16

 

 

 

 

 

 
